J-A10045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PAUL KUIPERS                               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    ANGELA Y. KUIPERS                          :
                                               :
                       Appellee                :        No. 1024 MDA 2021

                  Appeal from the Decree Entered July 2, 2021
               In the Court of Common Pleas of Columbia County
                 Civil Division at No(s): 2018-CV-0000700-DU


BEFORE: PANELLA, P.J., KUNSELMAN, J., and KING, J.

MEMORANDUM BY KING, J.:                        FILED: AUGUST 23, 2022

       Appellant, Paul Kuipers (“Husband”) appeals from the divorce decree

entered in the Columbia County Court of Common Pleas, which ordered

Husband to pay alimony and counsel fees to Appellee, Angela Y. Kuipers

(“Wife”). We affirm.

       The relevant facts and procedural history of this appeal are as follows.

Husband was born on December 14, 1983, and he possesses an engineering

degree. Wife was born on July 18, 1970, and she earned her high school

diploma.     The parties married on November 26, 2005, and they are the

parents of two sons.1       During the marriage, Husband worked as a service

engineer earning $150,000.00 in 2018.              COVID-19 temporarily decreased

____________________________________________


1At the time of the master’s hearing, one son was thirteen (13) years old,
and one son was twenty (20) years old.
J-A10045-22


Husband’s income; however, his income level rebounded in the second half of

2020. Wife did not work outside of the home during the marriage and served

as the children’s primary caretaker. Wife owned her own home prior to the

marriage, but the parties sold the house and invested the proceeds into a new

marital residence.

      The parties separated on May 10, 2018. On June 13, 2018, Husband

filed a divorce complaint. Wife filed an answer and counterclaim on August

10, 2018. In her counterclaim, Wife petitioned the court for alimony, alimony

pendente lite, and counsel fees.   On October 18, 2018, the court referred

Wife’s claim for alimony pendente lite to the Domestic Relations Office. On

December 18, 2018, Wife obtained alimony pendente lite and child support.

      On May 31, 2019, the court appointed a special master to oversee

equitable distribution. The master conducted a hearing on December 3, 2020.

On March 31, 2021, the master submitted a report recommending that

Husband pay Wife’s counsel fees and $1,500.00/month in alimony for

seventy-two (72) months following the entry of the final divorce decree.

Husband filed exceptions to the master’s report on April 19, 2021.

      On July 2, 2021, the court entered the divorce decree. The decree also

granted Husband’s exceptions in part. Specifically, the court ordered Husband

to pay Wife’s counsel fees and $1,500.00/month in alimony for sixty (60)

months following entry of the final divorce decree.

      Husband timely filed a notice of appeal on July 28, 2021. On August 4,


                                    -2-
J-A10045-22


2021, the court ordered Husband to file a Pa.R.A.P. 1925(b) concise statement

of errors complained of on appeal.     Husband timely filed his Rule 1925(b)

statement on August 16, 2021.

      Husband raises the following issues for our review:

         Did the trial court abuse its discretion and commit an error
         of law when it awarded alimony to [Wife] at an amount
         higher than that which had been previously calculated by
         Domestic Relations?

         Did the trial court abuse its discretion and commit an error
         of law when the court awarded alimony for a duration of five
         (5) years following [Wife] receiving nearly three (3) years
         of alimony pendente lite?

         Did the trial court abuse its discretion and commit an error
         of law when it required [Husband] to pay [Wife’s] attorney
         fees?

(Husband’s Brief at 7).

      Husband’s issues are related, and we address them together. Husband

argues that proper consideration of the statutory alimony factors dictates that

the instant award be reduced.       Husband contends that Wife is physically

capable of earning income, and Wife receives child support payments.

Husband asserts that the combination of alimony and child support payments

exceeds Wife’s monthly expenses. Moreover, Husband insists that Wife could

use her pre-marital experience as a respiratory therapy aid to increase her

income without attending college.

      Husband emphasizes that he paid alimony pendente lite to Wife during

the divorce proceedings, and the current alimony payments should not exceed


                                      -3-
J-A10045-22


the alimony pendente lite payments. Further, Husband avers that he should

not be required to pay Wife’s counsel fees because he paid alimony pendente

lite and did not purposefully prolong the litigation. Husband concludes the

court abused its discretion by awarding counsel fees and the specific amount

of alimony at issue. We disagree.

      Our standard of review for challenges to alimony awards is whether the

trial court abused its discretion. See Teodorski v. Teodorski, 857 A.2d 194,

200 (Pa.Super. 2004). When examining whether an abuse of discretion has

occurred, we examine

         not whether the trial court has merely committed an error
         of judgment, but rather whether the trial court has
         overridden or misapplied the law, or has exercised judgment
         which is manifestly unreasonable, or the product of
         partiality, prejudice, bias or ill-will as demonstrated by the
         evidence of record.

Lawson v. Lawson, 940 A.2d 444, 447 (Pa.Super. 2007), appeal denied,

597 Pa. 718, 951 A.2d 1165 (2008) (internal brackets omitted).

      “To determine whether alimony is necessary and to establish the

appropriate nature, amount, and duration of any alimony payments, the court

is required to consider all relevant factors, including the 17 factors that are

expressly mandated by statute.” Id. (emphasis in original). The statutory

factors include:

         (1)   The relative earnings and earning capacities of the
               parties.

         (2)   The ages and the physical, mental and emotional
               conditions of the parties.

                                     -4-
J-A10045-22



       (3)    The sources of income of both parties, including, but
              not limited to, medical, retirement, insurance or other
              benefits.

       (4)    The expectancies and inheritances of the parties.

       (5)    The duration of the marriage.

       (6)    The contribution by one party to the education,
              training or increased earning power of the other party.

       (7)    The extent to which the earning power, expenses or
              financial obligations of a party will be affected by
              reason of serving as the custodian of a minor child.

       (8)    The standard of living of the parties established during
              the marriage.

       (9)    The relative education of the parties and the time
              necessary to acquire sufficient education or training to
              enable the party seeking alimony to find appropriate
              employment.

       (10) The relative assets and liabilities of the parties.

       (11) The property brought to the marriage by either party.

       (12) The contribution of a spouse as homemaker.

       (13) The relative needs of the parties.

       (14) The marital misconduct of either of the parties during
            the marriage. The marital misconduct of either of the
            parties from the date of final separation shall not be
            considered by the court in its determinations relative
            to alimony, except that the court shall consider the
            abuse of one party by the other party. As used in this
            paragraph, “abuse” shall have the meaning given to it
            under section 6102 (relating to definitions).

       (15) The Federal, State and local tax ramifications of the
            alimony award.


                                    -5-
J-A10045-22


        (16) Whether the party seeking alimony lacks sufficient
             property, including, but not limited to, property
             distributed under Chapter 35 (relating to property
             rights), to provide for the party’s reasonable needs.

        (17) Whether the party seeking alimony is incapable of
             self-support through appropriate employment.

23 Pa.C.S.A. § 3701(b).

        “[T]he purpose of alimony is not to reward one party and to
        punish the other, but rather to ensure that the reasonable
        needs of the person who is unable to support himself or
        herself through appropriate employment, are met. Alimony
        is based upon reasonable needs in accordance with the
        lifestyle and standard of living established by the parties
        during the marriage, as well as the payor’s ability to pay.
        Moreover, alimony following a divorce is a secondary
        remedy and is available only where economic justice and
        the reasonable needs of the parties cannot be achieved by
        way of an equitable distribution award and development of
        an appropriate employable skill.

Conner v. Conner, 217 A.3d 301, 315-16 (Pa.Super. 2019).

     When reviewing a challenge to the award of counsel fees, we also

examine whether the court abused its discretion. See Gates v. Gates, 933

A.2d 102, 109 (Pa.Super. 2007).

        The purpose of an award of counsel fees is to promote fair
        administration of justice by enabling the dependent spouse
        to maintain or defend the divorce action without being
        placed at a financial disadvantage; the parties must be “on
        par” with one another.

        Counsel fees are awarded based on the facts of each case
        after a review of all the relevant factors. These factors
        include the payor’s ability to pay, the requesting party’s
        financial resources, the value of the services rendered, and
        the property received in equitable distribution.

Id. (quoting Busse v. Busse, 921 A.2d 1248, 1258 (Pa.Super. 2007)).

                                   -6-
J-A10045-22


“Counsel fees are only to be awarded upon a showing of need.”          See id.

Additionally, a “dependent spouse may be entitled to alimony pendente lite

and counsel fees because both are necessary to maintain the divorce

proceeding and a certain standard of living.” DeMasi v. DeMasi, 530 A.2d

871, 880 (Pa.Super. 1987), appeal denied, 517 Pa. 631, 539 A.2d 811 (1988).

      Instantly, the record reflects that Wife does not have many significant

personal assets. Wife sold the home that she owned prior to the marriage

and invested the proceeds into the marital residence. Although the trial court

awarded sixty-five percent (65%) of the marital estate to Wife, the total

marital property was worth $13,321.99.        (See Trial Court Opinion, filed

11/15/21, at 2). Further, the record confirms that Wife earns $11.85/hour

working forty (40) hours each week as a customer service clerk at Home

Depot. (See N.T. Hearing, 12/3/20, at 107).

      While Husband insists that Wife’s earning capacity is that of a registered

nurse, Wife has not applied to nursing programs or completed the courses

necessary for admission. (Id. at 141-42). Moreover, Wife is thirteen (13)

years older than Husband. (Id. at 104). Thus, the record supports the court’s

conclusions that Wife has a limited ability to acquire assets, a lower earning

potential, and a shorter “work-life expectancy” than Husband.        (See Trial

Court Opinion at 3).

      Additionally, at the time of the hearing, Wife’s reasonable needs

summary revealed total expenses of $2,985.00/month.               (See Wife’s


                                     -7-
J-A10045-22


Supplemental Pretrial Statement at D-16). Wife testified that her expenses

would increase after the divorce, because she would have to buy her own

health insurance. (See N.T. Hearing at 125). Wife estimated that it would

cost $175.00/month to buy health insurance from her employer. (Id.)

      In comparison, the court found that Husband’s earning potential is

higher, as he possesses an engineering degree and is currently employed in

the field. Even with the fluctuation in Husband’s income due to the COVID-

19 pandemic, his earnings far exceed Wife’s earnings. (See Husband’s Pre-

Hearing Statement, filed 3/31/21, at P2).        Husband also possesses a

retirement account and receives healthcare benefits through his employer.

(See N.T. Hearing at 21, 31). Thus, the record supports the court’s conclusion

that “Husband’s economic future is far brighter.” (See Trial Court Opinion at

3).

      Based upon our review of the record, we cannot say that the court

abused its discretion in its consideration of the alimony factors set forth in

Section 3701(b). See Lawson, supra. Given the modest size of the marital

estate, Wife’s limited earning potential, and Wife’s relative needs, the amount

and duration of alimony are proper. See Conner, supra; Teodorski, supra.

      Regarding the award of counsel fees, Husband’s payment of alimony

pendente lite during the divorce proceedings does not preclude Wife from

receiving counsel fees. See DeMasi, supra. Here, the record reflects that

the parties are not financially “on par” with one another, and Husband’s


                                     -8-
J-A10045-22


financial resources exceed those of Wife. See Gates, supra. Considering

Wife’s limited assets and earning potential, we conclude that the court did not

abuse its discretion in awarding counsel fees.     Accordingly, we affirm the

divorce decree.

      Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2022




                                     -9-